19-4358-cr
United States v. Greg Cantoni

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER *
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
25th day of January, two thousand twenty-two.
Present:
                  GUIDO CALABRESI,
                  DENNY CHIN,
                  WILLIAM J. NARDINI,
                        Circuit Judges.

_____________________________________
UNITED STATES OF AMERICA,
                          Appellee,
                  v.                                               19-4358-cr
GREG CANTONI,
                          Defendant-Appellant.
_____________________________________

    For Appellee:                            SARITHA KOMATIREDDY, Assistant United States
                                             Attorney (Jo Ann Navickas, David J. Lizmi, on the
                                             brief), for Breon Peace, United States Attorney,
                                             Eastern District of New York, Brooklyn, NY

    For Defendant-Appellant:                 LUCAS ANDERSON, Rothman, Schneider, Soloway &
                                             Stern, LLP, New York, NY



*
    Amended January 25, 2022.



                                                 1
       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Eric N. Vitaliano, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Greg Cantoni appeals from a judgment of conviction entered on
December 20, 2019, after a jury found him guilty of bank robbery in violation of 18 U.S.C.
§ 2113(a). We assume the reader’s familiarity with the record.

        On appeal, Cantoni argues that: (1) the district court’s preclusion of Cantoni’s proffered
expert witnesses constituted error, both under Federal Rule of Evidence 702 and the United States
Constitution; (2) the government violated its discovery obligations under Brady v. Maryland, 373
U.S. 83 (1963), and Rule 16(a) of the Federal Rules of Criminal Procedure; (3) the district court
erred by admitting the government’s late-disclosed cell site evidence; (4) the district court erred
by refusing to strike the testimony of Detective Giuseppe Giuca as a sanction for the government’s
violation of its obligations under the Jencks Act, 18 U.S.C. § 3500; and (5) the district court erred
by not holding an evidentiary hearing on Cantoni’s motion to suppress evidence derived from
Cantoni’s cellphone number. As explained below, we disagree, and thus affirm the judgment of
the district court.

  I.   The Preclusion of Cantoni’s Expert Witnesses

       Cantoni first argues that the district court erred under Federal Rule of Evidence 702 and
the United States Constitution by precluding Simon Cole and John Minor from testifying as expert
witnesses for the defense.

       Rule 702 allows the admission of expert witness testimony if:

       (a) The expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue; (b) the
       testimony is based on sufficient facts or data; (c) the testimony is the product of
       reliable principles and methods; and (d) the expert has reliably applied the
       principles and methods to the facts of the case.

Fed. R. Evid. 702. The determination of whether testimony is admissible as an expert opinion is
multi-factored and flexible, Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–94 (1993),
and a trial judge has “considerable leeway” in determining whether to admit expert testimony,
Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). Accordingly, a district court’s decision
to admit or exclude expert scientific testimony is reviewable for abuse of discretion and will be
overturned only where the decision was “manifestly erroneous.” United States v. Jones, 965 F.3d
149, 161–62 (2d Cir. 2020).

       The district court’s decisions to preclude Cantoni’s expert witnesses were not manifestly
erroneous. It was not an abuse of discretion for the district court to conclude that Cole’s opinions
would not aid the jury. Cantoni proposed that Cole give three opinions: categorical conclusions



                                                 2
of identification are indefensible; there was an increased probability of a print mismatch due to an
automated system; and there have been only two studies of latent print identification. Cantoni is
correct that Rule 702 permits an expert to give a dissertation on general principles and to leave the
factfinder to apply those principles. See Fed. R. Evid. 702 advisory committee’s note (“[I]t might
also be important in some cases for an expert to educate the factfinder about general principles,
without ever attempting to apply these principles to the specific facts of the case.”). But the district
court excluded Cole’s opinions because they would only (1) rebut evidence that the district court
had already precluded the government from presenting, (2) raise issues that the defense could
address on cross-examination, and (3) convey several studies Cole had read without otherwise
aiding the jury, rendering him a mere conduit to hearsay. The district court’s reasoning was sound,
and we conclude that it did not abuse its discretion in precluding Cole from testifying. 1

         Nor did the district court deprive Cantoni of his constitutional right to present a complete
defense. Although a defendant “has a fundamental due process right to present a defense,” that
right is “not absolute, for a defendant must comply with established rules of procedure and
evidence designed to assure both fairness and reliability.” United States v. Mi Sun Cho, 713 F.3d
716, 721 (2d Cir. 2013) (internal citations and quotation marks omitted). “Whether the exclusion
of witnesses’ testimony violated defendant’s right to present a defense depends upon whether the
omitted evidence evaluated in the context of the entire record creates a reasonable doubt that did
not otherwise exist.” Washington v. Schriver, 255 F.3d 45, 56 (2d Cir. 2001) (alterations and
internal quotation marks omitted). Cantoni argues that fingerprint and cell site evidence “w[as]
absolutely critical to the government’s case . . . .” Cantoni Br. 48. Even if true, this assertion does
not explain how Cole’s or Minor’s testimony would have “create[d] a reasonable doubt that did
not otherwise exist.” Schriver, 255 F.3d at 56. Instead, Cantoni appears to argue that constitutional
error occurs whenever a court’s evidentiary decision results in only one side presenting evidence
on an issue to the jury. Cantoni’s sole authority for this argument, Holmes v. South Carolina, 547
U.S. 319 (2006), is inapposite and does not establish such a sweeping rule. Id. at 331. In sum, the
district court’s preclusion of Cantoni’s expert testimony was not error, whether considered under
Rule 702 or the United States Constitution.

    II.   The Government’s Violations of their Discovery Obligations

       Cantoni next argues that he was deprived of his right to a fair trial by the government’s
belated disclosure of: (1) cell site evidence; (2) the existence of an NYPD Latent Print Section
analysis excluding Cantoni as the source of a fingerprint pulled from the demand note used in the
robbery charged in Count Three of the indictment; 2 and (3) a USM-12 intake form reflecting that
Cantoni provided his cell phone number to law enforcement during booking and an accompanying


1
 As to Minor, the district court did not merely fault Minor for not performing his own analysis of the cell site data,
but also found that Minor failed to reach any conclusion beyond identifying certain best practices the government’s
expert failed to follow. The district court therefore concluded that Minor’s opinion would not be helpful to the jury.
2
  Cantoni was indicted on three counts. Count One was robbery of a bank in Brooklyn, Count Two was a robbery of
a bank in Staten Island, and Count Three was a robbery of a bank in Queens. The jury ultimately failed to reach a
verdict on Counts One and Three, the district court declared a mistrial as to those counts, and the government
dismissed those charges at Cantoni’s sentencing. Cantoni was convicted only on Count Two, which was supported
by evidence of a different latent palm print from that at issue in Count Three.



                                                          3
Miranda rights waiver form. Cantoni raises claims under Brady v. Maryland, 373 U.S. 83 (1963),
and Federal Rule of Criminal Procedure 16(a).

       “There are three components of a true Brady violation: The evidence at issue must be
favorable to the accused . . . ; that evidence must have been suppressed by the State, either willfully
or inadvertently; and prejudice must have ensued.” Strickler v. Greene, 527 U.S. 263, 281–82
(1999). Evidence is material under Brady, such that prejudice can be established, “when there is
a reasonable likelihood that disclosure of the evidence would have affected the outcome of the
case or would have put the case in such a different light as to undermine confidence in the
outcome.” United States v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004) (internal citation omitted).

        Rule 16(a) requires that the government disclose certain types of evidence within its
custody or control. Fed. R. Crim. Proc. 16(a)(1)(A)–(F). A district court’s decision to nonetheless
admit evidence that was the subject of a Rule 16(a) violation is reviewed for abuse of discretion.
See United States v. Walker, 974 F.3d 193, 203 (2d Cir. 2020). Such a decision “is not grounds
for reversal unless the violation caused the defendant substantial prejudice,” Walker, 974 F.3d at
203 (internal quotation marks omitted). A showing of substantial prejudice requires that the
defendant “demonstrate that the untimely disclosure of the evidence adversely affected some
aspect of his trial strategy.” Id. at 204 (internal quotation marks omitted).

         As the government conceded at oral argument, it did not promptly comply with its
discovery obligations. Nevertheless, it correctly argues that Cantoni has failed to demonstrate that
he was prejudiced by the timing of its evidentiary disclosures within either the meaning of Brady
or Rule 16. As to the cell site evidence, Cantoni offers only speculation, stating that with more
time the defense “may have” found that Cantoni’s phone often activated a cell tower near one of
the three banks or determined that Cantoni’s phone activated certain cell towers when he was not
in fact close to them. 3 Cantoni Br. 52. As to the NYPD Latent Print Section fingerprint analysis,
Cantoni simply argues that fingerprint evidence was “absolutely crucial to the government’s case”
and that Cantoni was “prevented . . . from taking full advantage of th[e] report to undermine the
government’s law enforcement witnesses and discredit their theory that all three of the charged
robberies . . . involve[ed] the same perpetrator.” Cantoni Br. 53. This argument is conclusory and
fails to account for the fact that Cantoni apparently did convince the jury to doubt the government’s
theory that Cantoni committed all three robberies, as they returned a guilty verdict on only one of
them. Finally, Cantoni devotes only one sentence to arguing that he was prejudiced by the timing
of the government’s disclosure of the statements he made during booking, asserting that he was
“deprived . . . of a sufficient opportunity to challenge the admissibility of evidence recovered as a
fruit of his custodial statements.” Cantoni Br. 54. This is insufficient to establish prejudice, and
so Cantoni’s claims under Brady and Rule 16 fail.




3
  Because a district court’s decision not to exclude evidence disclosed in violation of Rule 16 does not warrant
reversal unless the violation caused the defendant substantial prejudice, see Walker, 974 F.3d at 203, Cantoni’s
argument that the district court abused its discretion by denying his motion to preclude the government from
offering the cell site evidence also necessarily fails.



                                                          4
III.   The District Court’s Refusal to Strike Detective Giuca’s Testimony

         Cantoni next argues that the district court was required by the Jencks Act (18 U.S.C.
§ 3500), and by Federal Rule of Criminal Procedure 26.2(e) to strike the testimony of Detective
Giuca. Under the Jencks Act, once a witness has testified on direct examination, “the court shall,
on motion of the defendant, order the United States to produce any statement . . . of the witness in
possession of the United States which relates to the subject matter as to which the witness has
testified.” 18 U.S.C. § 3500. “If the party who called the witness disobeys an order to produce or
deliver a statement, the court must strike the witness’s testimony from the record” or “declare a
mistrial if justice so requires.” Fed. R. Crim. P. 26.2(e). “While the harmless error doctrine must
be applied strictly in Jencks Act cases, failure to disclose the withheld material must be deemed
harmless where there is no reasonable probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been different.” United States v. Nicolapolous,
30 F.3d 381, 383–84 (2d Cir. 1994) (internal quotation marks and citation omitted). After the late
disclosure of the § 3500 material, Cantoni was permitted to recall Detective Giuca to the stand,
mitigating any prejudice caused by the late disclosure. Cantoni has therefore failed to show that
he was prejudiced by the late disclosure of § 3500 material related to Detective Giuca.

IV.    The District Court’s Refusal to Hold an Evidentiary Hearing on Cantoni’s Motion
       to Suppress

         Finally, Cantoni challenges the district court’s refusal to hold an evidentiary hearing to
determine whether Cantoni’s statement providing his cell phone number on a preprinted, U.S.
Marshals intake form during booking fell into the “routine booking question” exception to
Miranda v. Arizona, 384 U.S. 436 (1966), as recognized in Pennsylvania v. Muniz, 496 U.S. 582
(1990). Muniz also recognized an exception to that exception—“[w]ithout obtaining a waiver of
the suspect’s Miranda rights, the police may not ask questions, even during booking, that are
designed to elicit incriminatory admissions.” Id. at 602 n.14. “To determine whether the police
abused the gathering of pedigree information in a manner that compels Miranda protection
requires an objective inquiry: Should the police have known that asking the pedigree questions
would elicit incriminating information?” Rosa v. McCray, 396 F.3d 210, 222 (2d Cir. 2005).
“[A]n evidentiary hearing on a motion to suppress ordinarily is required if ‘the moving papers are
sufficiently definite, specific, detailed, and nonconjectural to enable the court to conclude that
contested issues of fact going to the validity of the search are in question.’” United States v.
Watson, 404 F.3d 163, 167 (2d Cir. 2005) (quoting United States v. Pena, 961 F.2d 333, 339 (2d
Cir. 1992)). Cantoni’s counsel below asserted that the fact that Detective Bonacarti—the
government’s case agent—completed the intake form instead of a U.S. Marshal was suspicious
because “Bonacarti knew that Mr. Cantoni’s phone number was an important fact when he asked
him for the information in the guise of doing a Marshal’s intake, for he surely was aware that
gathering cell site location data in a case involving robberies in three different boroughs could be
critical.” App’x 460. But as the district court noted, this assertion was speculative and “not borne
out by objective evidence, which consists of a standard USM-312 form, providing a space for an
arrestee’s cell phone number.” Special App’x 5–6. The district court therefore did not err by
refusing to hold an evidentiary hearing because Cantoni’s argument was completely “conjectural.”

                                         *       *       *



                                                 5
      We have considered Cantoni’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.



                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                           6